The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 2, 2015

                                        No. 04-14-00500-CR

                                         Edward ROMERO,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR3128
                          Honorable Maria Teresa Herr, Judge Presiding

                                            O R D E R

        On November 3, 2014, this court issued a letter informing appellant’s counsel that his brief
was late and ordered counsel was to respond within ten days of the order. On November 20, 2014,
this court issued an order compelling appellant’s counsel to either file the appellant’s brief or a
motion to dismiss or we would abate for an abandonment hearing. On December 1, 2014, appellant’s
counsel filed a response explaining that he had not yet received a copy of the reporter’s record from
the court reporter and he requested a sixty-day extension to file appellant’s brief. The request was
GRANTED and appellant’s brief was ordered to be filed no later than January 30, 2015.

         On January 29, 2015, appellant’s counsel again notified this court that the court reporter was
not responding to his calls and that the district clerk’s office did not have a copy of the reporter’s
record. A complete copy of the reporter’s record is currently in the possession of the district clerk.
This court will construe counsel’s letter dated January 28, 2015 as a motion for extension of time.
The motion is GRANTED. Appellant’s attorney is directed to obtain the reporter’s record from the
trial court clerk in order to complete his brief. Appellant’s brief is due no later than March 2, 2015.
Absent written proof of extenuating circumstances, no further extensions of time will be given.

                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 2nd day of February, 2015.


                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court